Citation Nr: 0009334	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling, to include the issue of entitlement to an 
evaluation in excess of 30 percent for PTSD prior to January 
19, 1999.

2.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left leg, with injury to 
Muscle Group XIV, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased rating for the residuals of a gunshot wound to the 
left leg, Muscle Group XIV.  By that decision, the RO also 
granted service connection for PTSD and assigned a 30 percent 
disability rating.  The veteran subsequently filed a timely 
appeal regarding the disability rating assigned.

In June 1999, the RO granted an increased disability rating 
of 70 percent for the veteran's service-connected PTSD.  In 
AB v. Brown, 6 Vet. App. 35 (1993), the United States Court 
of Appeals for Veterans Claims (the Court) held that on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, the veteran has 
continued to express disagreement with the assigned 
disability rating.

In a Substantive Appeal (VA Form 9) submitted in July 1994, 
the veteran requested a personal hearing before a Hearing 
Officer at the RO.  A personal hearing was scheduled, and the 
veteran was notified of the date and time of that hearing in 
a November 1994 letter from the RO.  Thereafter, his personal 
hearing was rescheduled several times, in accordance with 
requests made by both the veteran and his accredited 
representative.  Following the final such request, a hearing 
was scheduled for April 1995 and the veteran was notified of 
the new date and time for his hearing in a February 1995 
letter from the RO.  The veteran subsequently failed to 
report for this hearing.  

FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran has been unable to retain employment due to his 
service-connected PTSD since his claim for service connection 
was received in April 1993.

2.  The veteran's residuals of a shell fragment wound to the 
left leg, with injury Muscle Group XIV, are currently 
manifested by 3 well-healed, nontender scars with retained 
metallic foreign bodies; subjective complaints of pain; and 
without objective evidence of muscle loss, atrophy, or nerve 
impairment.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to his service-connected residuals of 
shell fragment wound to the left leg, with injury to Muscle 
Group XIV, so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD, effective from April 21, 1993, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  The schedular criteria for a rating in excess of 10 
percent for the residuals of a shell fragment wound to the 
left leg, with injury to Muscle Group XIV and retained 
foreign bodies, have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.55, 4.56 and 4.73, Diagnostic Code 
5314 (1996); 38 C.F.R. §§ 4.55, 4.56 and 4.73 Diagnostic Code 
5314 (1999).

3.  The criteria for an increased disability rating on an 
extra-schedular basis for the veteran's residuals of a shell 
fragment wound, with injury to Muscle Group XIV, have not 
been met.  38 C.F.R. § 3.321(b)(1) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased ratings for 
his service-connected PTSD and his service-connected 
residuals of a gunshot wound to the left leg, Muscle Group 
XIV.  In the interest of clarity, the Board will first 
discuss the law and regulations pertinent to increased rating 
claims.  The Board will then separately address the issues on 
appeal, starting with a discussion of the factual background 
underlying each claim; followed by a discussion of the 
specific rating criteria pertinent to that claim; and 
finally, ending with an analysis of the issue.

Initial matters - well groundedness, duty to assist

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Regarding his claim of entitlement to an increased 
rating for PTSD, the Board notes that when a veteran is 
awarded service connection for a disability and appeals the 
RO's initial rating determination, the claim continues to be 
well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Regarding his claim 
of entitlement to an increased rating for the residuals of a 
gunshot wound to the left leg, the Board notes that whenever 
a veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In this case, there is 
ample medical and other evidence of record, including several 
reports of recent physical and psychiatric examinations, as 
will be discussed below.  There is no indication that 
evidence exists which is crucial to rendering an informed 
decision as to these issues and which have not been obtained 
and associated with the veteran's claims folder.  The Board 
believes that the evidence already of record is sufficient 
for it to render an informed decision as to these issues and 
that no further development is required in order to comply 
with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a). 

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (1998).  It should also be noted 
that use of terminology such as "mild", "moderate", and 
"severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998); See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


I.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 70 percent disabling, to include the 
issue of entitlement to an evaluation in excess of 30 percent 
for PTSD prior to January 19, 1999.

Factual Background

VA clinical notes reveal that in March 1993, the veteran 
enrolled in an alcohol and drug treatment program at the VA 
clinic in Reno, Nevada.  Upon his admission, a VA counselor 
noted that the veteran was an admitted alcoholic who wanted 
to stop drinking because he felt that it had ruined his life.  
The veteran reported that he had served in combat in Vietnam 
but that he believed he had "put Vietnam behind me."  He 
denied having any intrusive thoughts, dreams, or flashbacks, 
and stated that although he was a combat veteran, he did not 
have a problem speaking about Vietnam.  The veteran stated 
that he was explosive and violent, but only when he drank.  
He stated that he was currently unemployed but indicated that 
he might be employed within the next several weeks.

In VA clinical notes dated in April 1993, the veteran 
reported that he owned a .45 caliber gun and that he had 
threatened all of his wives with this weapon.  He also 
reported that he had recently been charged with domestic 
violence and was going to have to go to court.  He stated 
that he had been in many fights in the past and that he had 
stabbed a man.  He also stated that he had held "hundreds of 
jobs" throughout his life.  The VA counselor noted that the 
veteran was being referred for evaluation of possible PTSD.  
In a clinical noted dated several days later, the veteran 
reported that he had placed a gun to his head and was going 
to kill himself until a woman had stopped him.

In November 1993, the veteran was provided with a VA 
psychiatric evaluation.  The veteran reported that since he 
returned from Vietnam, he had not been able to hold a job and 
had experienced numerous episodes of violent behavior.  He 
further reported that he had a history of abusing alcohol and 
drugs, and that he was currently having difficulty sleeping 
due to nightmares.  He indicated that he experienced 
flashbacks and startled easily at loud noises.  The veteran 
stated that he did not realize that he had a problem until 
several months ago when he went to the VA clinic in Reno, 
Nevada following an incident in which he had assaulted his 
wife and injured her.  The veteran reported that he had been 
married five times and was currently still married to his 
fifth wife.  He also reported that he had seven children 
ranging in ages from 3 years old to 22 years old.  He 
indicated that he had worked as a construction worker for 
many years and that he was currently working as a crane 
operator.  The veteran stated that he was not currently 
drinking but that he had in the past, which caused him to 
become violent toward his wives and the people he worked 
with.  Upon examination, the VA psychiatrist found that the 
veteran was well oriented and that his memory was grossly 
intact.  The VA psychiatrist diagnosed the veteran with PTSD 
and alcohol dependency, and assigned a Global Assessment of 
Functioning (GAF)  score of 65.

In the December 1993 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  The veteran subsequently submitted a timely 
Notice of Disagreement in which he contended that the 
severity of his PTSD was significantly worse than was 
contemplated by a 30 percent disability rating.

In January 1994, the veteran was evaluated by Dr. H.A., a 
private psychiatrist who the veteran reported had formerly 
worked at a VA hospital.  The veteran indicated that he had 
been abusive towards his wife and that she had recently left 
him.  He also indicated that he had actually been charged 
with the attempted murder of his wife at one time because he 
had placed a loaded gun in her mouth.  He stated that he 
presently had no friends and that he often felt like getting 
away from people, at times reportedly going so far as to stab 
people at work.  The veteran reported that he experienced 
recurring nightmares and that he often woke up sweating and 
frightened with chest pains.  He described himself as 
"angry", "scary", and always hypervigilant.  Dr. H.A. 
concluded that the veteran's relationships were so adversely 
affected by his PTSD symptoms as to result in virtual 
isolation in the community.  Dr. H.A. noted that his daily 
activities were disrupted because of anger, confusion, and 
panic, and that he had no been able to maintain responsible 
behavior in order to function in society.  Dr. H.A. concluded 
that the veteran was unable to obtain or retain employment 
and that he was "virtually close to 100% disabled because of 
his [PTSD]."  The veteran was diagnosed with PTSD, chronic 
and delayed, and a GAF score of 51 was assigned.

In February 1994, the veteran submitted signed statements 
from his father and his current wife.  His wife described in 
detail several incidents of violence in which she witnessed 
her husband attack and injure people, including some of his 
coworkers.  She also described several incidents in which the 
veteran attacked her, including one in which he "pistol 
whipped" her.  The veteran's father detailed the veteran's 
history of violence, his history of alcoholism, and his 
inability to hold onto a job.

In April 1994, another VA psychiatric evaluation was 
conducted.  The veteran reported that he was employed as a 
crane operator again and was making $48 an hour.  He 
indicated that he had left jobs after he got into 
altercations with his employers.  He stated that he still 
experienced nightmares, some of which were about Vietnam and 
some of which were about current events.  During these 
dreams, he was usually holding a weapon.  He indicated that 
he owned a high-powered assault weapon similar to what the 
police use and that he owned hollow-point bullets "in the 
event that he ever needs to use it."  The veteran stated 
that despite his dreams, he was a heavy sleeper and usually 
slept well, although he did sometimes wake up either 
screaming or choking his wife.  He indicated that he 
experienced significant frustration with people and, for the 
most part, could not stand to be around them.  He described 
himself as angry most of the time and stated that he easily 
went into rages.

Upon examination, the VA psychiatrist found that the 
veteran's mood was pleasant and cooperative, but that his 
affect was mildly apprehensive.  There was no evidence of 
anger or irritability present during the examination, nor was 
there any sadness or tearing.  His thought processes were 
found to be coherent and he generally overelaborated his 
responses.  The VA psychiatrist noted that his thought 
content was without evidence of psychotic thinking and that 
he denied any current suicidal or homicidal ideation.  The VA 
psychiatrist concluded that the veteran carried a diagnosis 
of PTSD with a continuing history of nightmares related to 
Vietnam along with fairly significant alienation from others 
and ongoing anger and irritability.  The VA psychiatrist 
further concluded that his course was complicated by an 
underlying personality disorder from which at least some of 
personality difficulties have evolved.  The VA psychiatrist 
noted that when the veteran did work, he performed in a 
highly skilled job as a crane operator, although his symptoms 
did interfere with this work and it was his altercations with 
supervisors that were ultimately the cause of his 
terminations.  The VA psychiatrist indicated that these 
altercations appeared to emanate at least partially from his 
underlying personality disorder and were not completely due 
to his PTSD.  The VA psychiatrist indicated that he could not 
agree with Dr. H.A.'s conclusion that the veteran was 100 
percent disabled, as he had clearly done quite well 
abstaining from alcohol and, with continued treatment, was 
likely to improve his PTSD symptoms as well.  The veteran was 
diagnosed with PTSD; alcohol dependency, in remission; 
personality disorder, not otherwise specified, with 
borderline and oppositional features.  The VA psychiatrist 
assigned a GAF score of 60 on the basis of PTSD and noted 
that his functional capacity might be even more impaired by 
his underlying personality disorder.

A June 1994 letter from the Social Security Administration 
reveals that the veteran was awarded disability benefits 
based upon a diagnosis of PTSD.  Records obtained from that 
agency in received in November 1994 appear to indicate that 
the veteran was also awarded disability benefits based on a 
diagnosis of personality disorder.  Records considered by 
that agency in reaching its decision include VA clinical 
records reflecting his participation in the alcohol drug 
treatment program throughout 1993 and private medical records 
from Dr. H.A., including the report of his January 1994 
psychiatric evaluation.

A police psychiatric detention narrative indicates that in 
September 1994, the veteran was found by his spouse lying 
naked in their hotel room talking about his deceased mother 
and the Vietnam War.  At the time, the veteran was stating 
that it was obvious to him that he had died in the war and 
that "all of the bullets and pins in his body were coming 
out."  A police officer indicated that when he arrived at 
the scene, the veteran was acting "extremely bizarre" and 
was incoherent.  The veteran was placed on a 72-hour 
psychiatric hold and brought to Washington Hospital for 
evaluation.  Private medical records from that hospital show 
that upon his arrival, the veteran was screaming obscenities 
and had been placed in restraints by the police.  Following 
examination, the veteran admitted to having taken LSD prior 
to this episode.  The veteran was noted to be apologetic and 
embarrassed over the episode, and was medically cleared to 
return to his hotel within a short period of time.

In January 1999, the veteran underwent another VA psychiatric 
evaluation.  The VA psychiatrist noted that following his 
award of Social Security benefits, the veteran had moved to 
Mexico in an attempt to live a less stressful life and deal 
with his symptoms on his own.  During that time, he indicated 
that he stayed sober and only had symptoms in two areas, 
which he specified to be bad dreams and serious relationship 
problems.  He subsequently experienced some problems 
receiving his benefit checks due to a change of address and 
returned to the United States in October 1998 to straighten 
this out.  Because he had kept up his union dues he was 
immediately able to obtain work as a crane operator.  The 
veteran reported, however, that within the last two months he 
had experienced an exacerbation of his symptoms and had 
become extremely tense and hypervigilant at work.  He 
reported that this led to his making a number of mistakes 
which led to very close calls where other people could have 
been injured.  The veteran also reported that his nightmares 
had returned and that he had begun to drink alcohol in order 
to squelch them.

Following examination, the VA psychiatrist diagnosed the 
veteran with PTSD and alcohol abuse, currently related to the 
exacerbation of his PTSD symptoms.  The VA psychiatrist 
concluded that the veteran strongly needed treatment for his 
PTSD because he was "way out of control."  The VA 
psychiatrist advised the veteran that he not work at such a 
dangerous type of job because his psychiatric symptoms were 
"way out of control" and could lead to an extremely 
dangerous situation in which someone might be injured or 
killed.  A GAF score of 43 was assigned.

In March 1999, another VA psychiatric examination was 
provided.  The veteran reported that based on the advise of 
his last VA psychiatrist, he had stopped drinking and had not 
had a drink in 10 weeks.  He indicated that he was still 
experiencing disruptive sleep and that he was having vivid 
and distressing nightmares.  He further indicated that he was 
also chronically irritated and still experiencing outbursts 
of anger.  He reported that he had recently been fired from 
his job as a crane operator because of a near-accident.  The 
veteran stated that he has held numerous jobs over the last 
30 years and that they usually only last one to two months 
before he ended up getting into a fight and getting fired.  
The VA psychiatrist diagnosed the veteran with PTSD, severe 
and chronic, and depression, secondary to PTSD.  The VA 
psychiatrist also diagnosed the veteran with major depression 
and assigned a GAF score of 40.  The VA psychiatrist noted 
that although the veteran had depression and a history of 
alcohol abuse, he experienced severe social and occupational 
as a result of his PTSD alone

Specific Schedular Criteria: PTSD

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  In the instant case, the RO 
provided the veteran with notice of the old regulations in 
the July 1994 Statement of the Case and of the revised 
regulations in the May 1999 Supplemental Statement of the 
Case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993)

Before November 7, 1996, the VA Schedule for rating PTSD read 
as follows:

100% The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70% Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30% Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Analysis

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling.  The veteran essentially contends 
that a 100 percent disability rating is warranted for his 
PTSD because he is unable to maintain consistent employment 
due to the severity of his PTSD symptoms.  

Under the old regulation, the finding of only one of the 
criteria listed for a particular rating in Diagnostic Code 
9400 may be sufficient to support the assignment of that 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
Accordingly, the Board has considered whether the veteran 
would be entitled to a 100 percent evaluation based upon a 
demonstrated inability to maintain employment.  

After carefully reviewing the evidence of record, and for the 
reasons and bases set forth below, the Board finds that the 
veteran has presented competent evidence demonstrating that 
his PTSD is of such severity that he is unable to retain 
employment.  Furthermore, the Board believes that the 
competent and probative evidence of record supports the 
assignment of a 100 percent disability rating from April 
1993, the date the veteran filed his initial claim for 
service connection.  See Fenderson, 12 Vet. App. at 125-126.

The Board found the most probative evidence in this case to 
be the reports of the veteran's January 1999 and March 1999 
VA psychiatric evaluations, as well as the report of 
Dr. H.A.'s January 1994 psychiatric evaluation.  In essence, 
the Board believes that these psychiatric reports support a 
conclusion that the veteran suffers from severe PTSD which is 
manifested through a wide variety of symptoms, including 
depression, hypervigilance, exaggerated startled response, 
and, most significantly, anger outbursts with a strong 
history of violent behavior.  The Board finds the January 
1999 psychiatric examination to be particularly probative, as 
the VA psychiatrist specifically concluded that the veteran 
should not continue to work as a crane operator, which the 
Board notes is the only type of work he has performed 
throughout the last decade, due to the high risk that his 
PTSD symptoms would lead to a situation in which someone 
might be seriously injured.  The Board finds this to be 
consistent with the findings of the March 1999 VA 
psychiatrist, who concluded that the veteran experienced 
severe social and occupational functioning as a result of his 
PTSD.  The Board notes that the January 1999 and March 1999 
VA psychiatrists assigned GAF scores of 40 and 43, which are 
indicative of at least serious symptoms or serious impairment 
in social and occupational functioning.  

Furthermore, the Board also finds the conclusions of the 
January 1999 and March 1999 VA psychiatrists to be consistent 
with the report of Dr. H.A.'s January 1994 examination.  In 
particular, the Board notes Dr. H.A. specifically concluded 
that the veteran's daily activities were so disrupted by his 
anger, confusion, and panic, that he had not been able to 
maintain responsible behavior so as to be able to function in 
society.  Additionally, although Dr. H.A. assigned a GAF 
score of 51, which is indicative of only moderate symptoms, 
Dr. H.A. went on to specifically conclude that the veteran's 
symptoms were so severe as to render him unable to obtain or 
retain employment. 

Therefore, in light of these medical opinions, as well as the 
veteran's history of violent behavior and his own reports of 
having held over 30 jobs since discharge, the Board believes 
that the evidence of record strongly supports a finding that 
the veteran's PTSD is of such severity that it prevents him 
from maintaining any form of gainful employment.  
Furthermore, in light of the consistency between the January 
1994 opinion of Dr. H.A. and those of the 1999 VA 
psychiatrists, the Board believes that the evidence of record 
allows for the assignment of a 100 percent disability rating 
effective from April 1993, the date of the veteran's initial 
claim of entitlement to service connection.  Fenderson, 
12 Vet. App. at 125-126.

The Board is of course cognizant of the opinion of the April 
1994 VA psychiatrist, who concluded that he could not agree 
with Dr. H.A.'s finding that the veteran was 100 percent 
disabled as a result of his PTSD.  However, the Board found 
this opinion to be much less probative than those discussed 
above, as the April 1994 VA psychiatrist specifically based 
this conclusion on his finding that the veteran also suffers 
from an underlying personality disorder.  The April 1994 VA 
psychiatrist further found that it was this personality 
disorder that was partly responsible for the veteran's anger 
control problems and his history of altercations with 
coworkers and supervisors.  However, the Board notes that the 
other VA psychiatric examinations of record are entirely 
negative for any diagnosis of a personality disorder, as is 
the January 1994 report of Dr. H.A.'s evaluation.  Thus, 
because the April 1994 VA psychiatrist based his conclusions 
on a diagnosis of personality disorder, and because the other 
private and VA psychiatric reports of record are negative for 
any indication of an underlying personality disorder, the 
Board finds the opinion of the April 1994 VA psychiatrist to 
be of little probative value.

The Board also recognizes that during his November 1993 VA 
examination, the veteran was assigned a GAF score of 65, 
which is indicative of only mild or moderate impairment in 
social and occupational functioning.  However, in light of 
the veteran's employment history, severe symptomatology, and 
history of violent behavior, the Board believes that the 
preponderance of the evidence supports finding that the 
veteran's PTSD is of such severity that it prevents him from 
maintaining any form of gainful employment.  Specifically, 
the Board finds that although some fluctuation is evident in 
the veteran's psychiatric condition, the competent and 
probative evidence demonstrates that the veteran's PTSD is 
generally manifested by serious impairment in social and 
occupational functioning.

The Board also acknowledges that the veteran's occupational 
impairment has been attributed in the past in part to his 
alcohol dependence and that the law provides that no 
compensation may be paid for a disability which results from 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  Section 8052 of the Omnibus Budget Reconciliation Act 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351; 38 U.S.C.A. § 105 (West 1991); 38 C.F.R. §§ 3.1(n), 
3.301(c) (1998).  However, in this instance, the Board 
believes that the January 1999 VA psychiatrist and the other 
medical examiners of record have directly attributed the 
veteran's most prominent symptoms, such as violent outbursts, 
to his PTSD rather than to his alcoholism.  Furthermore, the 
Board notes that the March 1999 VA psychiatrist specifically 
concluded that the veteran's GAF score of 40 would be the 
same even without his alcohol dependence problem, and that he 
experienced severe social and occupational impairment as a 
result of his PTSD symptoms alone.  Thus, the Board believes 
that granting an increased rating of 100 percent for PTSD in 
this case would not violate the prohibitions found in the law 
and VA regulations.

In summary, the Board believes that competent and probative 
evidence of record strongly supports a finding that the 
veteran's PTSD is of such severity that it prevents him from 
maintaining any form of gainful employment.  Thus, the Board 
finds that the old criteria for an evaluation of 100 percent 
have been met.  Johnson, 7 Vet. App. at 97.  The Board 
further finds that the competent and probative evidence of 
record supports the assignment of a 100 percent disability 
rating from April 21, 1993, the date of the veteran's initial 
claim for service connection.  Fenderson, 12 Vet. App. at 
125-126.

Additional Comments

Because a 100 percent evaluation has been granted under the 
old criteria, the Board finds that consideration of the 
veteran's disability under the new criteria of 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 (1999) has been rendered moot.

Similarly, in light of the Board's decision to grant a 100 
percent rating for PTSD, no action is warranted with respect 
to consideration of an extraschedular rating.  

II.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left leg, Muscle Group XIV, 
currently evaluated as 10 percent disabling.

Factual Background

Service medical records reveal that in June 1969, the veteran 
sustained multiple shrapnel wounds to the left leg as a 
result of small arms fire.  He was initially treated in 
Vietnam where his wounds were debrided, and was then 
transferred to a U.S. Naval Hospital in Japan, where physical 
examination on admission revealed open wounds on the lateral 
aspect of the left upper and lower leg.  X-rays of the left 
thigh and lower leg revealed multiple metallic fragments with 
no evidence of any fracture.  The examiner also found no 
evidence of any neurovascular deficit.  The veteran 
subsequently underwent surgery for closure of his wounds and 
his post-operative course was noted to be without 
complications.  Within two weeks of the initial injury, his 
wound was noted to be healed and his sutures were removed.  
The veteran was found to be fully ambulatory and was 
discharged.

Clinical notes dated in July 1969 indicate that the veteran 
reported experiencing tingling and sharp pain over the 
lateral aspect of his left knee on several occasions.  An 
examiner noted that the veteran's left knee appeared stable 
and had full range of motion.  The examiner concluded that he 
could not appreciate all of the symptoms in the veteran's 
knee, but suggested that the veteran needed to start using 
his left knee again vigorously.  Subsequent service medical 
records are negative for any further complaints of left knee 
or left leg pain.

Upon discharge service, an examiner noted "normal" for the 
veteran's lower extremities and spine.  The examiner also 
noted the presence of a 5-inch long scar below the veteran's 
left knee and thigh.

In February 1971, the veteran was provided with a VA 
orthopedic examination.  The veteran reported that he 
experienced pain in his left hip and left knee upon prolonged 
walking or standing.  Examination reportedly revealed a 31/2 
inch by 1/2 inch scar on the lateral aspect of the left hip, 
that was noted to be well healed but tender and slightly 
depressed.  The VA examiner also found the scar to be 
nonadherent but indicated that there was some evidence of 
mild subcutaneous tissue damage.  The VA examiner found that 
the veteran had good motions in his knee with no complaints 
and that his hip motions were normal.  No atrophy was found, 
but the veteran was reportedly unable to squat fully on the 
left knee because of pain in his knee joint on full weight 
bearing.  X-rays revealed no evidence of any fracture or 
other bony pathology or deformity of the left femur, and no 
arthritis was found in either the left knee or hip.  The VA 
radiologist noted that a linear opaque metallic foreign body 
4 by 2 mm in size was localized soft tissue anterior to the 
greater trochanter overlying the base of the femoral neck.  
Five additional opaque metallic foreign bodies were also 
noted, 1 to 3 mm in size, in the left knee region, somewhat 
posteriorly, adjacent to the proximal end of the tibia.  The 
VA examiner diagnosed the veteran with the residuals of a 
shrapnel wound to the left hip and left leg, with retained 
metallic foreign bodies.

In a July 1974 rating decision, the RO granted service 
connection for the residuals of a shell fragment wound to the 
left leg and hip, Muscle Group XIV, and assigned a 10 percent 
disability rating under 38 C.F.R. § 4.73, Diagnostic Code 
5314.  The RO also granted a separate non compensable 
evaluation for the residuals of a shell fragment wound to the 
left leg with retained foreign bodies under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).

In a VA orthopedic examination conducted in November 1993, 
the veteran reported that his symptoms in his leg consisted 
of occasional pain and stiffness in the knee, and occasional 
pain in his left hip.  He stated that he had undergone 
surgery for his gunshot wound in the field and in Japan, but 
that he had not had any surgery since that time.  He 
indicated that he took aspirin for his pain.  Upon 
examination of the veteran's left lower extremity, the VA 
examiner noted the present of three scars.  On the upper 
lateral left thigh, there was a 10-cm by 5-mm nontender, 
nonadherent, and slightly depressed scar.  On the lateral 
aspect of the proximal left calf was a 12 cm. by 5 to 10mm 
nontender, nonadherent, and nondepressed scar.  Over the 
anterior tibial tubercle of the left tibia was a 21/2 cm by 5-
mm nontender, nonadherent, and nondepressed scar.  
Examination of the left knee revealed no tenderness, 
swelling, or deformity, and the patella was found to be 
normal in position and mobility.  Some mild tenderness was 
noted in the patella.  Examination of the left hip revealed 
good muscle strength in both hip flexion and extension, as 
well as good strength in both knee flexion and extension.  
Range of motion in the left knee was noted to be to 140 
degrees without pain or crepitus.  Range of motion in the 
left hip with pain was noted to be to 110/125 degrees 
flexion, 30/30 degrees extension, 20/25 degrees adduction, 
40/45 degrees abduction, 30/40 degrees internal rotation, and 
60/60 degrees external rotation.  The veteran was diagnosed 
with a gunshot wound to the left, not right, leg with scars, 
left thigh and calf.  The veteran was also diagnosed with 
arthralgia of the left hip and left knee.

X-rays taken of the left hip in November 1993 revealed small 
shrapnel fragment anterior to the greater trochanter 
measuring 3 by 2mm. with no bony abnormalities.  X-rays of 
the femur revealed no abnormalities and x-rays of the left 
knee revealed multiple shrapnel fragments of varying size in 
the popliteal fossa.  No underlying abnormalities were noted.

In January 1999, the veteran was provided with a VA 
neurological evaluation.  The VA examiner noted that the 
veteran had been wounded with four gunshot wounds in 1969.  
The VA examiner further noted, however, the two of the 
gunshots "barely hit the surface of the skin (in front of 
the left knee and behind the left buttock) and did not cause 
significant injury."  The other two wounds were noted to be 
of significant depth and required local wound care and 
subsequent stitching of the wounds.  The VA examiner 
indicated that one such wound was on the outside of the left 
upper thigh and healed without any sequelae.  The other wound 
was noted to be caused by a bullet that hit the outside of 
the left leg just below the knee.  This bullet broke into 
tiny pieces, some of which were taken out and some of which 
remained.  The VA examiner reported that this injury healed, 
that there was no significant injury to the left knee 
structures and that there was no nerve injury or fracture.  
The veteran reported that he now experienced chronic left 
knee pain that had recently become more prominent and that 
often becomes worse when he operated a crane at his job.  He 
also reported that cold weather sometimes affected his knee 
and that he often heard a clicking sound when he bent at the 
knee.  The veteran stated that he never used any assistive 
device for his knee and had never fallen down on account of 
the pain.

Upon examination, the VA examiner noted that the veteran 
walked with a normal gait and had a range of motion of 0 to 
125 degrees in his left knee.  The VA examiner found no 
evidence of joint effusion and no evidence of ligamentous 
laxity on medial or lateral stress.  The left knee reportedly 
did not hyperextend on standing or posterior stress, and his 
anterior and posterior drawer sign was negative.  The veteran 
reported some moderate pain on movement of the patella, but 
no patella rub was elicited.  Slight to moderate tenderness 
was noted along the edges of the left patella near the knee 
joint line.  The VA examiner noted that during dressing and 
undressing and during the lacing and unlacing of his shoes, 
the veteran showed no signs of guarding.  The VA examiner 
concluded that range of motion in the left knee was normal 
and that he had normal muscle bulk in his left thigh and leg 
muscles.  The VA examiner further concluded that the 
veteran's tested muscle strength was normal, but that due to 
pain, his effective muscle strength, speed of motion, and 
endurance might be diminished under some conditions.  The 
veteran's coordination was found to be normal.  The veteran 
was diagnosed with chronic left knee pain, probably due to 
degenerative joint disease of the knee at the patello-femoral 
joint.

Specific Rating Criteria: Gunshot Wounds

The veteran is currently service connected for the residuals 
of a shell fragment wound to his left leg.  Such wounds often 
result in impairment of muscle, bone and/or nerve.  Through 
and through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups. See 38 
C.F.R. § 4.47 (1999).  Muscle Group damage is categorized as 
slight, moderate, moderately severe and/or severe and 
evaluated accordingly under 38 C.F.R. § 4.56.  Evaluation of 
residuals of gunshot wound injuries includes consideration of 
resulting impairment to the muscles, bones, joints and/or 
nerves, as well as the deeper structures and residual 
symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (1999).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (1999).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  See 38 C.F.R. § 
4.55(b).  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined only under the provisions of 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.55(f).  For compensable muscle groups which are 
in the same anatomical region but do not act on the same 
joint, the evaluation of the most severely injured muscle 
group will be increased one level and used as the combined 
evaluation for the affected muscle groups.  See 38 C.F.R. 
§ 4.55(e).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

Pursuant to Diagnostic Code 5314, Muscle Group XIV refers to 
the muscles of the anterior thigh group: (1) Satorius; (2); 
rectus femoris; (3) vastus externus; (4) vastus intermedius; 
(5) vastus internus; and (6) tensor vaginae femoris.  The 
function of this muscle group is extension of the knee; 
simultaneous flexion of the hip and flexion of the knee; and 
tension of fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XVII.  The 10 percent rating 
contemplates a moderate disability of Muscle Group XIV.  A 30 
percent rating contemplates a moderately severe disability of 
Muscle Group XIV.  A 40 percent rating, the highest rating 
assignable under this diagnostic code, contemplates a severe 
disability of Muscle Group XIV.  38 C.F.R. § 4.73, Diagnostic 
Code 5311 (1999); 38 C.F.R. § 4.73, Diagnostic Code 5311 
(1996).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
The Board finds that in this case, 38 C.F.R. §§ 4.55, 4.56, 
4.72, 4.73 and applicable diagnostic codes have not undergone 
any substantive changes.


Analysis

The veteran is seeking an increased rating for his service-
connected residuals of a shell fragment wound to the left 
leg, with injury to Muscle Group XVI, which are currently 
evaluated as 10 percent disabling for a "moderate" injury 
to Muscle Group XIV under 38 C.F.R. § 4.73, Diagnostic Code 
5314.  He essentially contends that he has experienced 
increasing pain in his left knee due to his service-connected 
disability.   

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In order to warrant the next highest evaluation for a 
"moderately severe" muscle injury under the applicable 
criteria, the Board notes that the veteran's disability would 
have to be manifested by a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with intermuscular scarring; records of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements; and objective evidence of entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

Although the veteran has consistently complained of pain in 
his left lower extremity, the Board finds that the objective 
clinical evidence of record has consistently revealed the 
veteran's service-connected leg injury to be virtually 
asymptomatic.  Specifically, the Board notes that physical 
examination has been repeatedly negative for any evidence of 
muscle loss or neurological impairment in the veteran's left 
lower extremity.  In particular, the Board placed great 
probative weight on the report of the veteran's most recent 
VA examination (January 1999), as this physician specifically 
concluded that the veteran's in-service shrapnel injuries 
caused no significant direct injury to the left knee and no 
nerve injury or fractures.  The January 1999 VA examiner 
found that the veteran now walked with a normal gait and 
possessed normal range of motion in the left knee.  The VA 
examiner further found that there was no evidence of any 
joint effusion or significant laxity found, and that the 
veteran had normal muscle bulk in his left thigh and leg.  
Although the veteran reported moderate pain on the movement 
of the patella, no patella rub was elicited and no more than 
slight to moderate tenderness was elicited along the edge of 
the left patella.  

The Board also found the report of the November 1993 VA 
examiner to be very probative, as this examiner also found 
that the veteran possessed full range of motion in his left 
knee and had good muscle strength in both the left hip and 
left knee.  Although some slight tenderness was noted on the 
patella, with some mild laxity of the lateral collateral 
ligament, the VA examiner found no evidence of any 
tenderness, swelling, or deformity in the left knee.  

The Board notes that these findings are consistent with the 
veteran's medical history, as physical examination at the 
time of the veteran's initial injury revealed no evidence of 
any neurovascular deficit.  Additionally, the February 1971 
VA examiner found that the veteran had good motion in his 
left knee and hip, with no evidence of atrophy and no x-ray 
evidence of any fractures or other bony pathology or 
deformity.

The Board notes that x-ray evidence has revealed the presence 
of small metallic foreign bodies in the soft tissue of the 
veteran's left hip and left knee.  However, without further 
clinical evidence of any muscle atrophy, loss of muscle 
strength, or other muscle impairment resulting from these 
fragments, the Board finds that the veteran's service-
connected residuals of a shell fragment wound to the left leg 
remains appropriately characterized as a "moderate" muscle 
injury under the applicable criteria.

In summary, due to the ample medical evidence of record that 
has been consistently negative for any objective findings of 
muscle loss or nerve impairment in the veteran's left lower 
extremity, and with no significant medical evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against an increased rating for the veteran's 
service connected residuals of a shell fragment wound to the 
left leg with injury to Muscle Group XIV. 

The Board has carefully considered the provisions of 38 
C.F.R. 4.40 and 4.45 pertaining to the functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination or pain on movement in the review of this 
matter.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, although the January 1999 VA examiner noted that the 
veteran's effective muscle strength, endurance, and motion, 
may be diminished due to pain under some conditions, the VA 
examiner also concluded that strength tests were normal 
during the his examination and that the veteran's had 
exhibited normal range of motion in his knee.  Additionally, 
the January 1999 VA examiner also indicated that the 
veteran's coordination was normal.  The VA examiner also 
noted that the veteran appeared to walk with a normal gait 
and that he exhibited no signs of guarding while dressing and 
undressing or while lacing or unlacing his shoes.  Thus, the 
Board concludes that the veteran has not demonstrated any 
additional significant functional loss so as to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.

In summary, and for the reasons and bases stated above, the 
Board finds that the preponderance of the evidence is against 
an increased rating for the veteran's service-connected 
residuals of a shell fragment wound to the left leg with 
injury to Muscle Group XIV.  Furthermore, the Board notes 
that it has considered all potentially applicable provisions 
of 38 C.F.R. Parts 3 and 4 as set forth above, whether or not 
they have been raised by the veteran or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), and can find no provision upon which to assign a 
higher rating for the veteran's service-connected residuals 
of a shell fragment injury to the left leg.

Extraschedular rating

The Board notes that the RO, in the Supplemental Statement of 
the Case in May 1999, concluded that an extraschedular 
evaluation was not warranted for the veteran's residuals of a 
shell fragment wound to the left leg.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. 
§ 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does not show that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Although the veteran has claimed that operating 
a crane sometimes caused his left knee to hurt, he has never 
alleged, and the medical evidence of record fails to 
demonstrate, that the veteran's residuals of a gunshot wound 
to the left leg markedly interfere with his employment.  
While the Board acknowledges the veteran's assertions that 
the symptomatology of his disability may at times have caused 
him difficulties when he was working, this impairment is 
already contemplated by the applicable schedular criteria.  
The record also does not demonstrate that he has required any 
recent hospitalization for his service-connected lower 
extremity disability.  The Board has been unable to identify 
any other factor consistent with an exceptional or unusual 
disability picture.  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

A 100 percent evaluation for the veteran's PTSD from April 
21, 1993 is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound to the left leg, with 
injury to Muscle Group XIV, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job). 

  The United States Court of Appeals for Veterans Claims (Court) has stated the word "definite", as used in 
the old schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an 
award at the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent 
opinion, dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).  VA, including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101 (1999).  
  The Board notes that a separate noncompensable disability rating has been assigned for residuals, shell 
fragment wounds, left leg, with retained foreign bodies under 38 C.F.R. § 4.118, Diagnostic Code 7805 
[scars, other].  That disability rating is not on appeal.

